DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 09/06/2022 after final rejection of 06/03/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/06/2022 has been entered.  The Office action on currently pending claims 1-6, 8-10, and 15-17 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two sub-parts” of the “breakable part” (e.g., claim 1 and claim 15), the structural reinforcement part (e.g., claims 1 and 15), and the “at least two reinforcement sub-parts” of the “reinforcement part” (e.g., claim 1 and claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: as outlined in the 112(a) and (b) rejections below, Applicant’s originally filed specification and figures fail to describe a device that has at least one fuse with a breakable part that is made up of “a number of branching bridges” and “at least two sub-parts” as claimed in claims 1 and 15.  Applicant’s originally filed specification and figures also fail to describe “a structural reinforcement part” that is “divided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part” as claimed in claims 1 and 15.
Appropriate correction is required.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1 Ln.21: the clause “the reinforcement part” should be amended to recite “the structural reinforcement part” so that the claim nomenclature is consistent.  
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-6, 8-10, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the limitations “wherein the breakable part is divided into at least two sub-parts” and “wherein the reinforcement part is divided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part” are believed to constitute as new matter because the aforementioned subject matters are not described in Applicant’s originally filed disclosure.
Regarding the limitation “wherein the breakable part is divided into at least two sub-parts”, the Office notes that Applicant’s originally filed specification of 02/12/2020 has no instance of the clause “sub-parts”.  At best, the claimed “at least two sub-parts” of the “breakable part” of claims 1 and 15 could be interpreted as the “bridge” of the breakable part as described in paragraphs [0068]-[0069] of Applicant’s specification.  However, interpreting the “at least two sub-parts” as the described “bridges” would cause a scope issue because the bridges are already previously claimed in claims 1 and 15 (see line 10 of claim 1 and lines 16-17 of claim 15).  Therefore it becomes unclear as to what the “at least two sub-parts” of the breakable part is and therefore causes an indefinite claim scope that cannot be examined on the merits. In other words, Applicant’s originally filed disclosure fails to describe an embodiment that has a “breakable part” that has both bridges and sub-parts as now claimed in claims 1 and 15.  For the reasons provided above, it is believed that the limitation “wherein the breakable part is divided into at least two sub-parts” is new matter.
Regarding the limitation “wherein the reinforcement part is divided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part”, as noted above, Applicant’s originally filed specification of 02/12/2020 has no instance of the word “sub-parts”.  The Office also notes that Applicant’s originally filed drawings of 02/12/2020 does not show “at least two reinforcement sub-parts”, let alone the claimed “reinforcement part”.
Paragraphs [0033], [0071], and [0096] of Applicant’s specification are the only instances in which Applicant discusses the “reinforcement part”.  However, none of the cited portions describe a reinforcement part that is divided into at least two reinforcement sub-parts that are each provided on two-subparts of a breakable part as claimed in claims 1 and 15.  In other words, Applicant’s originally filed disclosure fails to describe an embodiment in which the structural reinforcement part is divided into “at least two reinforcement sub-parts” that are each provided on “at least two sub-parts of the breakable part”.  Therefore, it is believed that the limitation “wherein the reinforcement part is divided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part” constitutes as new matter.
For the purposes of examination, the limitations “wherein the breakable part is divided into at least two sub-parts” and “wherein the reinforcement part is divided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part” were not examined on the merits due to the embodiment not being described in Applicant’s disclosure and since the metes and bounds of the limitations cannot be reasonably ascertained to one of ordinary skill in the art.  Therefore, the embodiment(s) presented in the previous Office action is maintained.
Claims 2-6, 8-10, and 16-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inheriting the above deficiencies of respective base claims 1 and 15.

Claims 1-6, 8-10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the claims are believed to be indefinite because of the limitations “wherein the breakable part is divided into at least two sub-parts” and “wherein the reinforcement part is divided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part”.  Regarding the limitation “wherein the breakable part is divided into at least two sub-parts”, the Office is unable to determine the metes and bounds of the limitations due to the limitations “a number of branching bridges of the breakable part” of claim 1 and the “the breakable part of the at least one fuse comprises a plurality of branching bridges” of claim 15.  As noted in the 112(a) rejection above, it is believed that the “at least two sub-parts” of the “breakable part” of claims 1 and 15 are the “number of branching bridges of the breakable part” of claim 1 and the “plurality of branching bridges” of claim 15, and thus making the intended scope of the “sub-parts” and “bridges” indefinite (i.e., what is the relationship between the bridges and sub-parts?  Is there a difference between the two? Are they the same?).
The Office also notes that Applicant’s originally filed specification has no instance of the clause “sub-parts” and therefore further makes assessing the scope of the “sub-parts” (alone or in relation to the bridges) indefinite.  For the reasons provided above, it is believed that the aforementioned limitation is indefinite.
For the purposes of examination, the limitation “wherein the breakable part is divided into at least two sub-parts” was not examined on the merits for the reasons provided above.
Claims 2-6, 8-10, and 16-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for inheriting the above deficiencies of respective base claims 1 and 15.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the limitation “wherein the at least one fuse is formed detachably on the busbar body” is already recited in claim 1.  
See next page→
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), in view of Inoue (US 20170317377), in further view of Biskup (US 20160315304), and in further view of Tanaka (US 20160099458).
Regarding claim 1, Kawakami discloses (Figs.1-10):
A busbar (3) to which at least one fuse (3C) has been applied, comprising: a busbar body (3B) for electrically connecting cells (Fig.1: each of the batteries 1 will have at least one cell inside of it) of a plurality of batteries (1) (See Fig.10 to see busbar body 3B electrically connected cells of the plurality of batteries); the at least one fuse (3C) for electrically connecting power supplied from an outside ([0078]: power from the outside will go through the busbar body 3B and respective terminals 3Aa, 3Ab in order to charge the batteries 1 via an output terminal) through an independent connection part (3Aa) for each cell of each of the plurality of batteries (1) through the busbar body (3B), wherein the at least one fuse (3C) is formed on (See Fig.6) the busbar body (3B), wherein an electrical connection to each of the battery cells is independently and selectively cut off by a breakable part (See Figure Below) of the at least one fuse (3C) (See Fig.10: each battery 1, which will each have at least one cell, has a corresponding fuse 3C with a breakable part that will establish and/or break an independent and selective electrical connection with its respective battery 1), wherein the at least one fuse (3C) is formed on a resin part (8) as a metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, will also be made out of a metal, and thus defining a “metal thin film layer”) containing the breakable part having a different thickness than the busbar body (See Figure Below: the thickness of the breakable part is smaller than the thickness of the busbar body); the resin part (8) formed on at least a portion of the at least one fuse (3C) including the breakable part (See Fig.10 and [0009]: the resin part 8 covers the at least one fuse 3, and thus also the breakable part of the at least one fuse 3).

See next page→

    PNG
    media_image1.png
    824
    877
    media_image1.png
    Greyscale

However, the relied upon embodiment (referred to as “primary embodiment”) of Kawakami does not disclose:
Wherein the resin part is formed with a structural reinforcement part.
However, Kawakami presents another embodiment that teaches (Fig.12):
Wherein the resin part (8) is formed with a structural reinforcement part (8C and D) ([0076]: the soft layers 8C and projections 8D provide additional holding means to better hold/further reinforce and protect the fuse links 3C and terminals 3A from impact, and thus allowing the soft layers 8C and projections 8D to be reasonably be called a 'structural reinforcement part').
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Kawakami to modify the primary embodiment of Kawakami such that the resin part has a structural reinforcement part, as claimed, in order to provide a resin part that can improve the impact resistance of the at least one fuse element as taught by Kawakami ([0076]).
However, the above modification of Kawakami would still fail to teach:
The resin part being made of a flame retardant material.
Inoue however teaches (Fig.4A):
The resin part (33) being made of a flame retardant material ([0095]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the resin part is made of a flame retardant material, as claimed, in order to provide a resin part does not melt when the fuse blows as taught by Inoue ([0095]).
However, the above combination would still fail to teach:
Wherein the at least one fuse is formed detachably on the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is formed detachably on the electrodes (25) (Fig.7b and [0120]-[0121]: the at least one fuse 76-1 and/or 76-2 are detachably attached on the electrodes via the welding/adhesion technique and/or the fixtures that hold them to the electrodes 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above additional teaching of Inoue to further modify the device of modified Kawakami such that the at least one fuse is formed detachably on the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
However, the above combination would still fail to teach:
A curved connection part which connects the busbar body to a terminal, wherein the curved connection part is formed in a shape bent downward from the busbar body at a predetermined length.
Biskup however teaches (Figs.3-7):
A curved connection part (See Figure Below) which connects the busbar body (305) to a terminal (See Figure Below), wherein the curved connection part is formed in a shape bent downward (See Figure Below) from the busbar body (305) at a predetermined length.

    PNG
    media_image2.png
    367
    776
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Biskup to further modify the device of modified Kawakami such that it has a curved connection part that is bent downward from the busbar body at a predetermined length in order to connect the busbar body the a terminal, as claimed, in order to provide an improved busbar manufacturing process (i.e., an improved means of manufacturing the fuse while also providing an improved means of applying the resin part) as suggested by Biskup ([0005] and [0035]-[0037]).
However, none of Kawakami, Inoue, or Biskup explicitly teaches:
Wherein a thickness and a number of branching bridges of the breakable part are adjusted; wherein a thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage.
Tanaka however teaches:
Wherein a thickness and a number of branching bridges of the fuse are adjusted ([0045]: the through-hole/through-holes define n-number of branching bridges in the fuse layer, which means the thickness and number of branching bridges are adjusted based on a predicted current/overcurrent level); wherein a thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage ([0045]: the thickness of the fuse layer is dependent on the predicted excessive current amperage of a voltage).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tanaka to further modify modified Kawakami such that a thickness and number of branching bridges of the breakable part of the at least one fuse are adjusted and such that a thickness of the at least one fuse is adjusted according to an ampere of a voltage, as claimed, in order to ensure that the at least one fuse properly and accurately melts at a predicted overcurrent value as taught by Tanaka ([0045]) while also improving the usability of modified Kawakami since a user would be able to easily customize the at least one fuse so that it fuses at a user defined parameter (i.e., the device of Kawakami becomes much more customizable, and thus can be easily adjusted based on the requirements of a user) as taught by Tanaka ([0045]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kawakami does not disclose:
Wherein the at least one fuse is formed detachably on the busbar.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is formed detachably on the electrodes (25) (Fig.7b and [0120]-[0121]: the at least one fuse 76-1 and/or 76-2 are detachably attached on the electrodes via the welding/adhesion technique and/or the fixtures that hold them to the electrodes 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the at least one fuse is formed detachably on the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 3, Kawakami does not disclose:
Wherein the at least one fuse is fused on the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is fused on the electrodes (25) ([0120]: welding techniques are fusing techniques).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of Kawakami such that the at least one fuse is fused on the busbar body, as claimed, in order to provide a detachable fuse assembly that can improve the usability of Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar while also ensuring a secure mechanical and electrical connection between the components, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 4, Examiner notes that the limitations as recited in claim 4 (e.g., “wherein the fusion is selected from ultrasonic wave, laser, heat lamination, and tox”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, Examiner emphasizes that the end product of Kawakami as modified by Inoue, Biskup, and Tanaka will have a removable fuse element that is fused to a busbar body, and thus teaching all of the required structural limitations.
Regarding claim 5, Kawakami does not disclose:
Wherein the at least one fuse is screw-coupled to the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is screw-coupled ([0121]) to electrodes (25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the fuse is screw-coupled to the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 6, Examiner notes that the limitations as recited in claim 6 (e.g., “wherein the resin part is injection molded”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, Examiner emphasizes that the end product of Kawakami as modified by Inoue, Biskup, and Tanaka will have a fire-resistant resin part that is molded (See [0015] of Kawakami) and attaches to a busbar that has at least one fuse, and thus teaching all of the required structural limitations.
Regarding claim 8, Kawakami further discloses:
Wherein the metal thin film layer (Fig.7, [0006] and [0052]: the at least one fuse 3C is made out of metal and will be made to be a thin film so that the at least one fuse 3C breaks properly during an overcurrent condition, and thus making the at least one fuse 3C a metal thin film layer) is formed inside or outside the resin part (8) (Fig.3: the at least one fuse 3C is formed outside the resin part 8).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), Inoue (US 20170317377), Biskup (US 20160315304), and Tanaka (US 20160099458) as applied to claim 1 above, and further in view of Zhou (US 20120103930).
Regarding claim 9, modified Kawakami does not teach:
Wherein the at least one fuse is formed of a clad.
Zhou however teaches (Figs.1-7):
Wherein the at least one fuse (12) is formed of a clad ([0053], [0054], and [0084]: the fuse link 12 is a clad foil).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zhou to further modify the device of modified Kawakami such that the at least one fuse is formed of a clad, as claimed, in order to provide a fuse structure that is more rigid and more resistant to shock and vibrational loads as suggested by Zhou ([0005]).
See next page→
Regarding claim 10, Zhou further teaches:
Wherein the clad ([0053], [0054], and [0084]: the fuse link 12 is a clad foil) comprises at least one of aluminum (4 or 14) and copper.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zhou to further modify the device of modified Kawakami such that the clad comprises aluminum, as claimed, in order to achieve the improved fuse structure as discussed in claim 9 above.

Claims 15-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), in view of Inoue (US 20170317377), in further view of Biskup (US 20160315304), in further view of Jin (KR 20160071574) (of record, cited in the IDS, including the Original Document and Translation), and in further view of Tanaka (US 20160099458).
Regarding claim 15, Kawakami discloses (Figs.1-10):
A busbar (3) to which a resin part (8 and 3C) has been applied, comprising: a busbar body (3B) for electrically connecting cells (Fig.1: each of the batteries 1 will have at least one cell inside of it) of a plurality of batteries (1); the resin part (8 and 3C) comprising a resin (8) and at least one fuse (3C) for electrically connecting power supplied from an outside ([0078]: power from the outside will go through the busbar body 3B and respective terminals 3Aa, 3Ab via the at least one fuse 3C in order to charge the batteries 1) through an independent connection part (3Aa) for each cell of each of the plurality of batteries (1) through the busbar body (3B), wherein an electrical connection to each of the battery cells is independently and selectively cut off by a breakable part (See Figure of Claim 1) of the at least one fuse (3C) (See Fig.10: each battery 1, which will each have at least one cell, has a corresponding fuse 3C with a breakable part that will establish and/or break an independent and selective electrical connection with its respective battery 1), wherein the resin part (8 and 3C) is formed on at least a portion of the independent connection part (3Aa) (See Fig.7: each of the fusible portions 3C of the resin part 8,3C are formed on the top portion of each of the independent connection parts 3Aa), wherein the breakable part of the at least one fuse (3C) is coated by the resin (8) and is surrounded by (See Fig.10) the resin (8), wherein the breakable part of the at least one fuse (3C) is formed of a metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) and has a different thickness than the busbar body (See Figure of Claim 1: the thickness of the breakable part is smaller than the thickness of the busbar body).
However, the relied upon embodiment (referred to as “primary embodiment”) of Kawakami does not disclose:
Wherein the resin part is formed with a structural reinforcement part.
However, Kawakami presents another embodiment that teaches (Fig.12):
Wherein the resin part (8) is formed with a structural reinforcement part (8C and D) ([0076]: the soft layers 8C and projections 8D provide additional holding means to better hold/further reinforce and protect the fuse links 3C and terminals 3A from impact, and thus allowing the soft layers 8C and projections 8D to be reasonably be called a 'structural reinforcement part').
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Kawakami to modify the primary embodiment of Kawakami such that the resin part has a structural reinforcement part, as claimed, in order to provide a resin part that can improve the impact resistance of the at least one fuse element as taught by Kawakami ([0076]).
However, modified Kawakami does not teach:
A resin made of a flame retardant material.
 Inoue however teaches (Fig.4A):
A resin (33) made of a flame retardant material ([0095]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the resin of the resin part that coats and surrounds the at least one fuse and breakable part is made of a flame retardant material, as claimed, in order to provide a resin part does not melt when the breakable part of the fuse blows as taught by Inoue ([0095]).
However, the above combination would still fail to teach:
Wherein the at least one fuse is formed detachably on the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is formed detachably on the electrodes (25) (Fig.7b and [0120]-[0121]: the at least one fuse 76-1 and/or 76-2 are detachably attached on the electrodes via the welding/adhesion technique and/or the fixtures that hold them to the electrodes 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above additional teaching of Inoue to further modify the device of modified Kawakami such that the at least one fuse is formed detachably on the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
However, neither Kawakami nor Inoue teaches:
A curved connection part which connects the busbar body to a terminal, wherein the curved connection part is formed in a shape bent downward from the busbar body at a predetermined length.
Biskup however teaches (Figs.3-7):
A curved connection part (See Figure of Claim 1) which connects the busbar body (305) to a terminal (See Figure of Claim 1), wherein the curved connection part is formed in a shape bent downward (See Figure of Claim 1) from the busbar body (305) at a predetermined length.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Biskup to further modify the device of modified Kawakami such that it has a curved connection part that is bent downward from the busbar body at a predetermined length in order to connect the busbar body the a terminal, as claimed, in order to provide an improved busbar manufacturing process (i.e., an improved means of manufacturing the fuse while also providing an improved means of applying the resin part) as suggested by Biskup ([0005] and [0035]-[0037]).
However, none of Kawakami, Inoue, or Biskup teaches:
Wherein the breakable part of the at least one fuse comprises a plurality of branching bridges.
See next page→
Jin however teaches (Figs.1-2):
Wherein the breakable part (See Pg.6, Par.4-5: the severed area of 140a and/or b defines the “breakable part”) of the at least one fuse (140) comprises a plurality of branching bridges (140a and 140b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Jin to further modify the device of modified Kawakami such that that breakable part of the at least one fuse comprises a plurality of branching bridges, as claimed, in order to provide a fuse arrangement that shorten the melting time and thus improve the overall circuit protection capabilities as taught by Jin (See Pg.6, Par.3).
However, modified Kawakami still fails to teach:
Wherein a thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage.
Tanaka however teaches:
Wherein a thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage ([0045]: the thickness of the fuse layer is dependent on the predicted excessive current amperage of a voltage).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tanaka to further modify the device of modified Kawakami such that the thickness of the one fuse is adjusted according to an ampere of a voltage, as claimed, in order to further improve the usability of modified Kawakami since a user would be able to easily customize the at least one fuse so that it fuses at a user defined parameter (i.e., the device of Kawakami becomes much more customizable that can be adjusted based on the requirements of a user) as taught by Tanaka ([0045]).
Regarding claim 16, Kawakami further discloses:
Wherein the metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) is formed inside or outside the resin (8) (Fig.8: the at least one fuse 3C with its breakable part is formed inside the resin 8 of the resin part 8,3C).
Regarding claim 17, Kawakami further discloses:
Wherein the metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) comprises at least one melting part (See Figure of Claim 1).

Response to Arguments

Applicant’s arguments filed on September 6, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
As indicated above, the newly amended limitations of amended claims 1 and 15 (e.g., “wherein the breakable part is divided into at least two sub-parts” and “wherein the structural reinforcement part is vided into at least two reinforcement sub-parts each of which being provided on each of the at least two sub-parts of the breakable part) present 112 issues that need to be properly addressed before any consideration on allowance can be made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835